Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/941847     Attorney's Docket #: 252056-1260
Filing Date: 7/29/2020; 
					
Applicant: Yeh et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's Amendment/election of Group II (claims 1-15 and new claims 21-25), filed 5/22/2022, has been acknowledged.
Claims 16-20 have been cancelled.
	
Priority
This application claims benefit of 52/959323, filed 1/10/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 , 7, 9 and 10 are rejected under 35 U.S.C. 10(a)(2) as being anticipated by Kwon (U.S. Patent # 11,075,138 B2).
In regards to claim 1, Kwon (figures 1-5A) figures 2C, 2E and 5A show a method for forming a chip package structure 1d, comprising: disposing a first chip structure (within 200; first left 230) and a second chip structure (within 200; right 230 adjacent to first left 230) over a wiring substrate 500, wherein the first chip structure (first left 230) is spaced apart from the second chip structure (right 230 adjacent to first left 230) by a gap (space between the two 230s); and disposing a ring structure 622 over the wiring substrate 500, wherein the ring structure 622 has a first opening (space between 260 and 430), the first chip structure (first left 230) and the second chip structure (right 230 adjacent to first left 230) are in the first opening (space between 260 and 430), the first opening (space between 260 and 430) has a first inner wall (inner wall of 622), the first inner wall (inner wall of 622) has a first recess (portion between 260 and 622), and the gap (space between the two 230s) extends toward the first recess (portion between 260 and 622) (see column 11, line 50 – column 13, line 63).
  In regards to claim 2, the method for forming the chip package structure as claimed in claim 1, Kwon show wherein the disposing of the first chip structure (first left 230) and the second chip structure (right 230 adjacent to first left 230) over the wiring substrate 500 comprises: disposing a package 200 over the wiring substrate 500, wherein the package 200 comprises a redistribution structure 260, the first chip structure (first left 230), the second chip structure (right 230 adjacent to first left 230), and an underfill layer 230 over the redistribution structure 260, and the underfill layer 230 is in the gap (space between the two 230s) and between the first chip structure (first left 230) and the redistribution structure 230 and between the second chip structure (right 230 adjacent to first left 230) and the redistribution structure 500 (see 200 in figure 5A).
In regards to claim 3, the method for forming the chip package structure as claimed in claim 1, Kwon further comprising: forming an adhesive layer 741 over the wiring substrate 500 before disposing the ring structure 622 over the wiring substrate 500, wherein the ring structure 622 is over the adhesive layer 741.
In regards to claim 7, the method for forming the chip package structure as claimed in claim 1, Kwon show wherein the ring structure 622 has an upper portion (upper portion of 622) and a lower portion (lower portion of 622), and the first recess (portion between 260 and 622) is in the lower portion (lower portion of 622).
In regards to claim 9, the method for forming the chip package structure as claimed in claim 1, Kwon further comprising: disposing a lid 621 over the first chip structure (within 200; first left 230).
In regards to claim 10. the method for forming the chip package structure as claimed in claim 9, Kwon show wherein the lid 621 is narrower than the first chip structure (within 200; first left 230).
Claims 1, 3 and 7-15 are rejected under 35 U.S.C. 10(a)(2) as being anticipated by Xing-kui Quan (CN # 110491869 A)).
In regards to claim 1, Quan (figures 1-5A) figures 1L, 3C, 3D  and 5A show a method for forming a chip package structure 1c, comprising: disposing a first chip structure (within 200; left 220) and a second chip structure (within 200; right 200) over a wiring substrate 500, wherein the first chip structure (within 200; left 220) is spaced (230 between the two 220s) apart from the second chip structure (within 200; right 200) by a gap (230 between the two 220s); and disposing a ring structure 600 over the wiring substrate 500, wherein the ring structure has a first opening (section where 200 and 430 sits), the first chip structure (within 200; left 220) and the second chip structure (within 200; right 200)  are in the first opening (section where 200 and 430 sits), the first opening (section where 200 and 430 sits) has a first inner wall (inner surface of 600), the first inner wall (inner surface of 600) has a first recess (section from top of 260 to top of 500 and up to up alone lower portion of 602), and the gap (230 between the two 220s) extends toward the first recess (section from top of 260 to top of 500 and up to up alone lower portion of 602).

In regards to claim 3, the method for forming the chip package structure as claimed in claim 1, Quan (see figure 3C) further comprising: forming an adhesive layer 741 over the wiring substrate 500 before disposing the ring structure 600 over the wiring substrate 500, wherein the ring structure 600 is over the adhesive layer 741.
In regards to claim 7, the method for forming the chip package structure as claimed in claim 1, Quan (figure 3C) show wherein the ring structure 600 has an upper portion 620 and a lower portion 602, and the recess (section from top of 260 to top of 500 and up to up alone lower portion of 602) is in the lower portion 602.
In regards to claim 8, the method for forming the chip package structure as claimed in claim 7, Quan (figure 3C) show wherein the ring structure 600 further comprises: an adhesive 630 layer between the upper portion 620 and the lower portion 602.
In regards to claim 9, the method for forming the chip package structure as claimed in claim 1, Quan (figures 1L and 3C) further comprising: disposing a lid over the first chip structure (within 200; left 220).
In regards to claim 10. the method for forming the chip package structure as claimed in claim 9, Quan (figures 1L and 3C) show wherein the lid is narrower than the first chip structure (within 200; left 220).
In regards to claim 11, Quan (figures 1-5A) figures 1L, 3C, 3D  and 5A show a method for forming a chip package structure 1f, comprising: disposing a first chip structure (within 200; left 220) and a second chip structure (within 200; right 200) over a wiring substrate 500, wherein the first chip structure (within 200; left 220) is spaced (230 between the two 220s) apart from the second chip structure (within 200; right 200) by a gap (230 between the two 220s); and disposing a ring structure 600 over the wiring substrate 500, wherein the ring structure 600 surrounds the first chip structure (within 200; left 220) and the second chip structure (within 200; right 200), the ring structure 600 comprises a first thin portion (portion of 601 above 200) and a first thick portion (portion of 601 above 100) connected with each other, and the gap (within 200; 230 between the two 220s) is close to the first thin portion (portion of 601 above 200)  (see figure 3C).
In regards to claim 12,  the method for forming the chip package structure as claimed in claim 11, Quan (see figure 3C) show wherein the ring structure 600 comprises a second thin portion (portion of 601 above 400) and a second thick portion (portion of 601 above 300), the first thin portion (portion of 601 above 200) is between and connected to the first thick portion (portion of 601 above 100) and the second thick portion (portion of 601 above 300), and the second thin portion (portion of 601 above 400) is between and connected to the first thick portion (portion of 601 above 100) and the second thick portion (portion of 601 above 300).
In regards to claim 13,  the method for forming the chip package structure as claimed in claim 12, Quan show wherein the gap (230 between the two 220s) is close to the second thin portion (portion of 601 above 400).
In regards to clam 15,  the method for forming the chip package structure as claimed in claim 11, Quan show wherein a first top surface (top of 601 above 200) of the first thin portion (portion of 601 above 200)  (see figure 3C) and a second top surface (top of 601 above 100) of the first thick portion (portion of 601 above 100) are substantially coplanar.
Alternative structure using Quan for claims rejecting claims 11-14
In regards to claim 11, Quan (figures 1-5A) figures 1L, 2C, 3C, 3D  and 5A show a method for forming a chip package structure 1f, comprising: disposing a first chip structure (within 200; left 220) and a second chip structure (within 200; right 200) over a wiring substrate 500, wherein the first chip structure (within 200; left 220) is spaced (230 between the two 220s) apart from the second chip structure (within 200; right 200) by a gap (230 between the two 220s); and disposing a ring structure 600 over the wiring substrate 500, wherein the ring structure 600 surrounds the first chip structure (within 200; left 220) and the second chip structure (within 200; right 200), the ring structure 600 comprises a first thin portion (right 620) and a first thick portion (right 610) connected with each other, and the gap (within 200; 230 between the two 220s) is close to the first thin portion (right 620) (see figures 2C and 3C).
In regards to claim 12,  the method for forming the chip package structure as claimed in claim 11, Quan (see figure 3C) show wherein the ring structure 600 comprises a second thin portion (left 620) and a second thick portion (left 610), the first thin portion (right 620) is between and connected to the first thick portion (right 610) and the second thick portion (left 610), and the second thin portion (left 620) is between and connected (connected by first right 620) to the first thick portion (right 610) and the second thick portion (left 610).
In regards to claim 13,  the method for forming the chip package structure as claimed in claim 12, Quan show wherein the gap (230 between the two 220s) is close to the second thin portion (left 620).
In regards to claim 14,  the method for forming the chip package structure as claimed in claim 13, Quan show wherein the first thin portion (right 620) is opposite to the second thin portion (left 620).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-25 are allowed.
REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 

As to independent claim 21, the prior art of record fails to show the combination recited in any of the claims.  Quan (figures 1-5A) figures 1L, 3C, 3D  and 5A show a method for forming a chip package structure 1c, comprising: disposing a first chip structure (within 200; left 220) and a second chip structure (within 200; right 200) over a wiring substrate 500, wherein the first chip structure (within 200; left 220) is spaced (230 between the two 220s) apart from the second chip structure (within 200; right 200) by a gap (230 between the two 220s); and disposing a ring structure 600 over the wiring substrate 500, wherein the ring structure 600 surrounds the first chip structure (within 200; left 220) and the second chip structure (within 200; right 200), the ring structure 600 has a first chip structure and the second structure.  In particular, the prior art of record fails to show or collectively teach the ring structure has a first trench, the first trench has a T-like shape, and the gap extends toward the first trench.

As to dependent claims 4-6, the prior art of record fails to show the combination recited in any of the claims.  
In regards to claim 4, the method for forming the chip package structure as claimed in claim 3, the prior art of record fails to show or collectively teach show wherein the adhesive layer has a second opening under the first opening, the second opening has a second inner wall, and the second inner wall has a second recess under the first recess.
In regards to claim 5. the method for forming the chip package structure as claimed in claim 4, the prior art of record fails to show or collectively teach show wherein the first recess and the second recess have a substantially same width.
In regards to claim 6, the method for forming the chip package structure as claimed in claim 4, the prior art of record fails to show or collectively teach show wherein the second recess is wider than the first recess.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









12/12/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826